Citation Nr: 1647267	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  

The Board remanded the claim in April 2015 for additional development, to include obtaining updated treatment records and a VA medical opinion.  In February 2016, the Board again remanded the claim for additional development.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board remanded the case and directed the AOJ to obtain a VA medical opinion to determine the etiology of Veteran's acquired psychiatric disability.  The remand specifically stated that a VA examination was only required if deemed necessary by the physician who would provide the opinion.  However, it appears that the AOJ's examination request stated that an in-person examination was required.  Because the AOJ did not attempt to obtain a VA medical opinion (and let the VA examiner determine whether an in-person examination is necessary), the AOJ's actions are not in conformity with the Board's February 2016 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).


The Board notes that in April 2016, the request for examination was canceled as the Veteran "failed to report."  However, the request for examination indicated that the Veteran's mailing address needed verification as the address provided by VBA differed from the one in VHA's database.  The record does not contain evidence that this verification was completed.  Further, the record does not contain a copy of the VA examination appointment letter; therefore, it is unclear whether the letter was mailed to the address provided by VBA or the one provided by VHA.  Upon remand, the Veteran's address must be verified.

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address by contacting the Veteran and/or his representative by telephone and/or mail.  All efforts to verify the Veteran's address must be thoroughly documented.

2.  Obtain updated VA treatment records dated since December 2015 and associate the records with the claims file.

3.  Upon completion of directives #1 and #2, obtain a VA medical opinion from an appropriate VA clinician for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

If, and only if, the VA clinician determines that an in-person examination is required to provide the requested opinion, then schedule the Veteran for a VA examination and mail the notification letter to the Veteran's verified mailing address.

Following a review of the record, the opinion provider should opine as to the following:

(a)  As to each psychiatric disability entity diagnosed during the pendency of the appeal (to specifically include depressive disorder NOS/major depressive disorder and bipolar disorder), is it at least as likely as not (a 50% or greater probability) that such had its onset in service (or within one year of separation) or is related to the Veteran's service?

(b)  If the opinion provider finds that the psychiatric disability is not directly related to the Veteran's service, is it at least as likely as not that the psychiatric disability (to specifically include depressive disorder NOS/major depressive disorder and bipolar disorder) is caused or permanently aggravated by (increased in severity due to) service-connected hearing loss and/or tinnitus?

A complete rationale for all opinions should be provided.

4.  To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, please undertake corrective action before the claims file is returned to the Board.

5.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  If the claim remains denied, the Veteran and his representative should be issued a SSOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




